UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date May 23, 2011 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation ADDITIONAL INFORMATION TO SHAREHOLDERS IN RELATION TO THE PROPOSED PLAN TO CONDUCT SHARES BUY BACK IV OF PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK. THIS INFORMATION IS IMPORTANT TO BE READ BY THE SHAREHOLDERS OF THE COMPANY If you have difficulty understanding this information or uncertain in making a decision, you should consult a stockbroker, investment manager, legal counsel, accountant or other professional advisers. P erusahaan perseroan (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk. (”The Company”) Line of Business Telecommunications Domiciled and headquartered in Bandung, West Java, Indonesia Headquarter Jl. Japati No.1, Bandung 40133, West Java Telp. (022) 452 7101, Faks. (022) 4520313 Investor Relation Grha Citra Caraka, 5 th Floor, Jl. Jenderal Gatot Subroto Kav. 52, Jakarta - Indonesia Telp. (021) 5215109, Faks. (021) 5220500 www.telkom.co.id The Commissioners and Directors of the Company take full responsibility for the accuracy and completeness of all information or material facts contained in this information and confirm that after making reasonable investigation, in the knowledge of the Company there is no relevant and important facts that are not put forward that can cause the information or material fact in this information to be incorrect and/or misleading. The Company hereby informs its shareholders that the Company plans to conduct a fourth phase of repurchase of shares that have been issued by the Company (“ Shares Buy Back IV ”). The repurchases are intended to be made from time to time over a maximum period of 18 (eighteen) months following the approval of Shares Buy Back IV by the Company’s General Meeting of Shareholders (“GMS”), which started on 20 May 2011. Shares Buy Back IV will be implemented subject to the prevailing laws, including, in the case of ordinary shares listed on the Indonesia Stock Exchanges, Bapepam-LK Rule No. XI.B.2 Attachment to Decision of the Chairman of Bapepam-LK No.Kep
